Citation Nr: 0633385	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  06-20 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a right leg disability.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1943 until 
January 1947.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO).   

Procedural history

In November 2002, the RO received the veteran's initial claim 
of entitlement to service connection for a right leg 
disability.  A May 2003 rating decision denied the veteran's 
claim.  The veteran disagreed with the May 2003 rating 
decision.  The RO issued a Statement of the Case as to the 
issue in May 2004.  Thereafter, the veteran had 60 days to 
perfect his appeal by the submission of a VA Form 9 or other 
substantive appeal.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.302(b) (2006).  The veteran did not submit a 
substantive appeal until November 2004.  It was not, 
therefore, timely.  The RO informed the veteran of this fact 
in a November 12, 2004 letter.   On November 15, 2004, the 
veteran submitted a claims form to the RO which indicated 
that he "[wished] to reopen my claim for the residuals of a 
right leg injury."  

In December 2004 the RO provided the veteran with a letter 
regarding new and material evidence and the legal 
requirements for reopening a previously denied claim.  In the 
July 2005 rating decision, the RO apparently reopened the 
veteran's claim and denied it on the merits.  This appeal 
followed.  

The record reflects that a motion to advance this case on the 
docket was filed on the veteran's behalf by his 
representative in September 2006.  Taking into consideration 
the veteran's advanced age, his motion for advancement on the 
docket was granted.  See 38 C.F.R. § 20.900(c) (2006).



FINDINGS OF FACT

1.  In the May 2003 rating decision the RO denied the 
veteran's claim of entitlement to service connection of a 
right leg condition.  

2.  Evidence submitted since May 2003 must be considered in 
order to fairly decide the veteran's claim.  

3.  The preponderance of the evidence of record is against a 
finding that the veteran experienced an injury to his right 
knee during service.  


CONCLUSIONS OF LAW

1.  The May 2003 rating decision is final. 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2006).

2.  The evidence submitted since May 2003 is new and material 
and so the claim of entitlement to service connection for 
bilateral knee conditions is reopened. 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006). 

3.  A right leg disability was not incurred in or aggravated 
by the veteran's service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to reopen a claim of entitlement to service 
connection for a right leg condition.  In substance, he 
contends that injuries sustained during a motorcycle accident 
during service caused him to develop a right leg disability.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).    

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO, informed the veteran of VA's duty to 
assist him in the development of his claims in a letter dated 
December 23, 2004.   This letter advised the veteran of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised in this letter that VA would obtain all evidence 
kept by the VA and any other Federal agency, including VA 
facilities and service medical records.  He was also informed 
that VA would, on his behalf, make reasonable efforts to 
obtain relevant private medical records not held by a Federal 
agency as long as he completed a release form for such.  The 
letter specifically informed the veteran that if he wished VA 
to obtain records on his behalf, he must provide enough 
information about the records so that VA can request them 
from the person or agency that has them.  
 
Finally, the Board notes that the letter specifically 
notified the veteran that he could submit or describe any 
additional evidence that may be relevant to his claim.  The 
December 2004 letter notified him that "If there is any 
other evidence or information that you think will support 
your claim, please let us know.   If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  These requests comply with the "give us everything 
you've got" requirements of 
38 C.F.R. § 3.159 (b) in that the veteran was informed that 
she could submit or identify evidence other than what was 
specifically requested by the RO. 

The United States Court of Appeals for Veterans Claims (the 
Court) recently held in Kent v. Nicholson, 20 Vet. App. 
1 (2006) that in order to fully comply with the VCAA notice 
requirement for new and material evidence claims the claimant 
must be advised as to the reasons the original claim was 
denied and what kinds of evidence would be required to re-
open his claim.  The veteran was accorded VCAA notice as 
contemplated in Kent in a December 2004 letter, before its 
July 2005 rating decision which reopened the claim and denied 
it on the merits.  In any event, as explained below the claim 
is being reopened by the Board, so there is no prejudice to 
the veteran even if inadequate Kent notice was provided.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  The veteran in this case seeks to reopen a 
previously denied claim of entitlement to service connection.  
Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, although the claim was reopened by both the 
RO and the Board are rendered moot via the RO's denial of 
service connection.  In other words, any lack advisement as 
to those two elements is meaningless, because a disability 
rating and effective date were not assigned.  Additionally, 
notice of those elements were specifically given in a July 
2006 letter to the veteran.  

The veteran's the veteran's claim was denied based on a lack 
evidence as to elements (2) and (3), current existence of a 
disability and relationship of such disability to the 
veteran's service.  As explained above, he has received 
proper VCAA notice as to his obligations, and those of VA, 
with respect to those two crucial elements.  

Moreover, because the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

Thus, there is no prejudice to the veteran in Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].  

The veteran is obviously aware of what is required of him and 
of VA.  Indeed, he has personally submitted evidence and 
argument in support of his claim, the tenor of which leads 
the Board to conclude that he is well informed and aware of 
his obligations.  Because there is no indication that there 
exists any evidence which could be obtained which would have 
an effect on the outcome of this case, no further VCAA notice 
is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran].

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.

The Board additionally notes that general due process 
concerns have been satisfied in connection with this appeal. 
See 38 C.F.R. § 3.103 (2006). The veteran was provided with 
ample opportunity to submit evidence and argument in support 
of his claim. In his June 2006 appeal, the veteran advised 
that he did not desire a hearing.  

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002). 

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service. 38 C.F.R. § 
3.303(a)(2006).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999). The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value. Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

Finality/new and material evidence

In general, decisions of the agency of original jurisdiction 
(the RO) that are not appealed in the proscribed time period 
are final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104, 20.1103 (2006). Pursuant to 38 U.S.C.A. § 5108, a 
finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

The regulation provides that new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, related to 
an unsubstantiated fact necessary to substantiate the claim. 
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. See 38 C.F.R. § 3.156(a) (2006).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The veteran is seeking entitlement to service connection for 
a right leg disability.  Essentially, he contends that a 
motorcycle accident (which the veteran has described as 
occurring in Germany in either 1944, 1945 or 1946) caused an 
injury to his right leg which now manifests as arthritis.  

As was discussed in the Introduction, the veteran's initial 
claim of entitlement to service connection for a right leg 
disability was initially denied by the RO in May 2003.  The 
veteran did not perfect an appeal as to that decision.  He 
later attempted to reopen his claim, and the RO denied the 
claim on its merits in the July 2005 decision which forms the 
basis for this appeal.

The question of whether new and material evidence has been 
received is one that must be addressed by the Board, 
notwithstanding the fact that a decision favorable to the 
veteran on that point appears to have been rendered by the 
RO.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) 
[before considering a previously adjudicated claim, the Board 
must determine that new and material evidence was presented 
or secured for claim, making RO determination in that regard 
irrelevant.]  See also Jackson v. Principi, 265 F.3d 1366, 
1369 (Fed. Cir. 2001) [the Board has a jurisdictional 
responsibility to consider whether it was proper for the RO 
to reopen a previously denied claim].  

Initially, therefore, the Board will discuss whether or not 
the veteran's claim may be reopened and decided on the 
merits.  

New and material evidence

The untimely appealed May 2003 RO rating decision is final.  
See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.1103.  As 
explained above, the veteran's claim for service connection 
for a right leg condition may only be reopened if he submits 
new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a) (2006).

At the time of the prior final denial, it had previously been 
established that the veteran currently suffered from a 
disability impacting his right leg, specifically degenerative 
joint disease of the right knee.  The evidence of record at 
that time, including the veteran's separation examination, 
showed that although the veteran had experienced several 
injuries during service, injury to the legs was not among 
these.  

Therefore, the Board's inquiry will be directed to the 
question of whether any additionally received (i.e. after May 
2003) evidence bears directly and substantially upon the 
specific matter under consideration, namely whether the 
veteran sustained a right leg injury in service.

The evidence submitted since consists of ongoing VA treatment 
records and a lay statement of a purported fellow service 
member, H.R.H., who asserted in January 2005 that the veteran 
was involved in a motorcycle accident in Germany in April 
1946 and that he was taken to a hospital.   This statement is 
new, in that it is dated January 2005 and was therefore not 
of record at the time of the prior final denial.  It is 
material in that it pertains to a previously unestablished 
element:  the existence of an in-service injury.  

In summary, after reviewing the record, and for reasons 
expressed above, the Board is of the opinion that the veteran 
has submitted new and material evidence which is sufficient 
to reopen his claim of entitlement to service connection for 
a right leg condition.  

Procedural concerns

The Board has reopened the veteran's claim and is considering 
moving forward to discuss the claim on its merits. Before 
doing so, however, the Board must consider certain procedural 
concerns.

First, there is the case of Bernard v. Brown, 4 Vet. App. 384 
(1993).  The second concern involves the statutory duty to 
assist, which comes into play at this juncture. Thirdly, the 
standard of review changes.

(i.) Bernard considerations

In Bernard, the Court held that before the Board may address 
a matter that has not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument, an opportunity to 
submit such evidence or argument, and an opportunity to 
address the question at a hearing, and whether the claimant 
has been prejudiced by any denials of those opportunities.

In the present case, the July 2005RO rating decision 
adjudicated the veteran's claim on its merits without regard 
to the submission of new and material evidence.  
In addition, the veteran has been accorded ample opportunity 
to present his claim on the merits.  He has set forth his 
contentions as to why he believes that service connection 
should be granted for the right leg disability.

Under these circumstances, the veteran has been accorded 
appropriate due process at the RO level, and he will not be 
prejudiced by the Board's consideration of this issue on its 
merits without the need for a remand for still more RO 
adjudication.

(ii.) VA's statutory duty to assist

Under the VCAA, VA's statutory duty to assist a claimant in 
the development of a previously finally denied claim does not 
attach until the claim has been reopened based on the 
submission of new and material evidence.  Once a claim is 
reopened, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by VA, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A (West 2002).  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it. In particular, service department records, 
to include a separation examination report and Surgeon 
General's Office abstracts, have been associated with the 
veteran's VA claims folder.  The veteran's claims folder also 
contains VA treatment records and a lay statement submitted 
on  behalf of the veteran.  

Most of the veteran's service medical records are missing and 
are presumed to have been destroyed in a fire on July 12, 
1973 at the National Personnel Records Center 

in St. Louis, Missouri.  The Board is cognizant of Hayre v. 
West, 188 F.3d 1327 (Fed. Cir. 1999), wherein the Federal 
Circuit elaborated on VA's responsibility to obtain a 
veteran's service medical records.  However, under the 
circumstances presented in this case, the Board finds that no 
useful purpose would be served in remanding this case to 
conduct a further search for the missing records.  There is 
no indication that the sought-after records presently exist.  
On the contrary, the evidence indicates that these records 
were unfortunately destroyed in the 1973 fire at the NPRC.  
Further efforts to obtain such records would be an exercise 
in futility.  The Board is cognizant of the veteran's 
advancing age, which has prompted this case to be advances on 
its docket.  

Moreover, the veteran was advised of the unavailability of 
these records in a May 2005 letter and was provided the 
opportunity to submit any such records that he had in his 
possession.  The veteran has responded in writing that he did 
not have copies of any additional service medical records.  

The Board observes that, where records are unavailable, "VA 
has no duty to seek to obtain that which does not exist." See 
Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. 
Brown, 5 Vet. App. 233, 237 (1993). See also Hayre, supra 
[VA's efforts to obtain service department records shall 
continue until the records are obtained or unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile]. So 
it is in this case.

The veteran has not identified any outstanding records that 
have not been obtained. The Board therefore concludes that 
all relevant data has been obtained and that no reasonable 
possibility exists that any further assistance would aid the 
veteran in substantiating his claim. See Wensch v. Principi, 
15 Vet. App. 362, 368 (2001).

Additionally, the Board has considered whether or not a 
medical examination is required in this case.  As will be 
explained in detail below, the evidence or record is against 
a finding of in-service injury.  Further, due to the passage 
of time, a clear presentation from the veteran as to the 
timing of the claimed accident and the nature of the injuries 
sustained is not available.  Any medical nexus opinion 
sustained under these circumstances would be speculative at 
best.  

In short, as explained in greater detail below, the outcome 
of these claims hinges on what occurred, or more precisely 
what did not occur, during service.  In the absence of in-
service disease or injury, referral of this case for an 
opinion as to etiology would in essence place the examining 
physician in the role of a fact finder.  This is the Board's 
responsibility.  In other words, any medical opinion which 
provided a nexus between the veteran's claimed disability and 
his military service would necessarily be based solely on the 
veteran's uncorroborated assertions regarding what occurred 
in service.  The Court has held on a number of occasions that 
a medical opinion premised upon an unsubstantiated account of 
a claimant is of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5Vet. App. 458, 461 
(1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant].  

Obtaining a medical nexus opinion under the circumstances 
presented in this case would be a useless exercise.  In the 
absence of credible supporting evidence of an in-service 
injury, there is no need for a medical nexus opinion.  

In this connection the Board points out that the facts of 
this case are different than the facts in Charles v. 
Principi, 16 Vet. App. 370 (2002), in which the Court held 
that VA erred in failing to obtain a medical nexus opinion 
where evidence showed acoustic trauma in service and a 
current diagnosis of tinnitus. Significantly, in this case 
there is no objective evidence of an in-service leg injury.

Under the circumstances presented in this case, a remand 
ordering a medical examination or a medical opinion would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) [strict adherence to law does not 
dictate unquestioning, blind adherence in the face of 
overwhelming evidence in support of result in a case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to veteran].  Further 
delay in order to obtain such an opinion is not required 
under the law and would not avail the veteran.  
The Board again notes that the veteran and his representative 
have specifically sought an expeditious resolution to the 
claim by having this matter advanced on the Board's docket.  

(iii.) Standard of review

The standard of review changes at this point. Unlike when 
determining whether evidence is new and material, the Board 
has the responsibility to evaluate the entire record on 
appeal on a de novo basis.  See 38 U.S.C.A. § 7104(a) (West 
2002). When there is an approximate balance of the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  In that connection, the 
Board observes that the Justus presumption of credibility 
does not apply after a claim has been reopened. 

In addition, although as discussed above certain evidence may 
be sufficient to reopen the claim, it is not necessarily 
dispositive of the ultimate outcome of the case.  All 
evidence must now be evaluated in arriving at a decision on 
the merits. See 38 U.S.C.A. § 7104(a) (West 2002); see also 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) [new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim].

With these principles in mind, the Board will move on to a de 
novo discussion of the merits of the claim.

Decision on the merits 

In discussing the merits of the reopened claim of entitlement 
to service connection of a right leg disability, a Hickson 
analysis will be applied.  

As noted above, the evidence of record, specifically the 
veteran's current VA treatment records, clearly document that 
the veteran has been diagnosed with degenerative joint 
disease of the right knee.  Hickson element (1) is therefore 
satisfied.  

With respect to element (2), in-service incurrence of disease 
or injury, the Board again notes that the veteran's complete 
service medical records are not available, having apparently 
been destroyed in the 1973 NPRC fire.  However, the veteran's 
separation examination results are of record.  This document 
specifically identified the veteran's in-service diseases and 
injuries as being limited to an appendectomy in November 1943 
and an injured ankle and hand in February 1944.  There was 
not of record any injury to the veteran's right leg or right 
knee, nor is there any evidence of right leg or knee 
arthritis.  

The information as reflected in the service medical records 
is also supported by the veteran's claims history.  
Specifically, in October 1978 the veteran filed a claim of 
entitlement to service connection for a back condition.  At 
that time, no indication was made of any in-service right leg 
injury.  In January 1999, the veteran submitted another claim 
of entitlement to service connection.  At that time, the 
veteran's claimed conditions included a broken right hand and 
an injury to the left knee in 1945.  These claims work 
against the veteran's current contention that he injured his 
right leg in service.  See Shaw v. Principi, 3 Vet. App. 365 
(1992) [a veteran's delay in asserting a claim can constitute 
negative evidence that weighs against the claim].
It stands to reason that if the veteran had injured his right 
leg in service, he would have brought this to the attention 
of VA at a much earlier date.

The veteran's credibility is fatally undermined, not only by 
his raising the issue many decades after service, but also by 
his changing presentation regarding the purported in-service 
injury.  Specifically, in his June 2006 substantive appeal, 
the veteran asserted that the accident in question occurred 
in 1945.  In a July 2005 statement the veteran asserted that 
the injury occurred in 1946.  In a November 2004 statement he 
asserted that the accident occurred in 1944 or 1945.  The 
varying statements as to the date of the incident lead the 
Board to doubt whether the incident occurred at all, 
particularly in light of the pertinently negative separation 
physical examination and the veteran's silence on the subject 
for over a half century after service.   

The Board notes in passing that the veteran's representative 
appears to argue that 38 U.S.C.A. § 1154(b) [the combat 
presumption] applies.  However, the veteran's foreign service 
did not commence until February 1946.  The board takes 
judicial notice that hostilities in World war II ended in 
1945.  Accordingly, 38 U.S.C.A. § 1154(b) does not apply.   

In addition to being uncertain as to the date of the 
accident, the veteran has been equivocal as to whether or not 
he suffered an injury to his right leg.  In a June 2000 VA 
treatment record the it was noted that "He does recall a 
motorcycle accident in the military which injured one of his 
knees, but he does not recall which one."  
As noted above, the veteran filed an initial claim regarding 
an in-service left knee injury in January 1999.  After that 
claim was denied, the veteran then claimed entitlement to 
service connection for a right leg disability.  

The Board has also considered the January 2005 lay statement 
of H.R.H. in light of all of the evidence of record.  While 
this statement tended to show that the veteran suffered an 
injury in service, the statement does not specify what sort 
of injury the veteran suffered.  Indeed, it is utterly silent 
on that important point.  Thus, it does not serve to 
establish that a right leg injury occurred in service.   

The Board observes that the reopening of this claim was 
predicated the statement of H.R.H.  Although this lay 
statement was sufficient to reopen the claim under the 
relatively lenient standard set out in Justus, Hodge and 
elsewhere, it is not sufficient to grant the claim. 

The Board finds that the December 1946 separation examination 
report, which does not mention any right leg problems, far 
outweighs the veteran's recent statements and the recent lay 
statement of H.R.H.  See Curry v. Brown, 7 Vet. App. 59, 68 
(1994) [contemporaneous evidence has greater probative value 
than history as reported by the veteran]; see also Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) [the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact, i.e., the 
lack of evidence is itself evidence].  

There is no indication of in-service incurrence of 
degenerative joint disease of the right knee.  Moreover, 
there is no indication of degenerative joint disease of the 
right knee for a number of decades after service.   The 
presumption in 38 C.F.R. 
§§ 3.07, 3.309 pertaining to arthritis is therefore not 
applicable in this case. 

Therefore, as the weight of the evidence of record is against 
a finding that the veteran experienced any in-service injury 
to or disease of the right knee, Hickson element (2) is not 
met.  On that basis alone, the claim fails.   

For the sake of completeness, the Board will discuss the 
remaining Hickson element, medical nexus.  See Luallen v. 
Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 
8 Vet. App. 91, 92 (1995) [the Board has the fundamental 
authority to decide a claim in the alternative].

The evidence of record is without competent medical evidence 
tending to show a relationship between the veteran's military 
service and his current right knee condition.  [The Board 
observes in passing that the current diagnosis is 
degenerative arthritis, not traumatic arthritis as is 
evidently claimed by the veteran.]

To the extent that the veteran himself believes that his 
right leg condition is somehow related to his military 
service, include an injury sustained therein, it is well 
established that as a layman without medical training, the 
veteran is not competent to provide a competent medical 
opinion as to the etiology of his condition. See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The Board has also considered the provisions of 38 C.F.R. § 
3.303(b), relating to chronicity and continuity of 
symptomatology.  However, as discussed above there is no 
objective medical evidence of arthritis in service or for 
decades thereafter.  Supporting medical evidence is required.  
See Voerth v. West, 13 Vet. App. 117, 120-1 (1999) [there 
must be medical evidence on file demonstrating a relationship 
between the veteran's current disability and the claimed 
continuous symptomatology, unless such a relationship is one 
as to which a lay person's observation is competent].  Such 
evidence is lacking in this case.  Continuity of 
symptomatology after service is therefore not demonstrated.  

Accordingly, have thoroughly considered the evidence of 
record, the Board finds that there is not a basis for 
concluding that the veteran's right knee condition is related 
to service.  Therefore, Hickson element (3) is also not met 
and the claim fails on that basis as well.  

Conclusion

The Board has considered the veteran's claim of entitlement 
to service connection of a right leg condition on the merits.  
The weight of the evidence is against a finding of an injury 
to the veteran's right knee during service or other in-
service incurrence of disease.  In addition, there is not of 
record any competent medical evidence which suggests any 
relationship between the veteran's currently diagnosed 
degenerative arthritis f the right knee and his military 
service many decades earlier.  A preponderance of the 
evidence is accordingly against the veteran's claim.  The 
benefits sought on appeal are accordingly denied.





	(CONTINUED ON NEXT PAGE)


  

ORDER

Entitlement to service connection for a right leg disability 
is denied.  




____________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


